DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 6-11, 13-15, 17-18, 20-23 are allowable. Claims 5, and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-XII, as set forth in the Office action mailed on 10/29/2020, is hereby withdrawn and claims 5, and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11, 13-18, 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an electric coil structure, comprising: a coil substrate comprising a conductive material embedded in an insulating material, the conductive material of the first portion comprising a plurality of conductive lines at least partially separated from one 
Claim 13 recites, inter alia, an electric coil structure, comprising: a coil substrate comprising a conductive material embedded in an insulating material, the conductive material of the first portion comprising a plurality of conductive lines at least partially separated from one another by a portion of the insulating material; and a means for at least partially guiding electrical connection by way of a conductive adhesive between the conductive material of the first portion and the conductive material of the second portion to define a coil about the magnetic core.
Claim 17 recites, inter alia, an electric coil structure, comprising: a coil substrate comprising a conductive material embedded in an insulating material, a conductive adhesive electrically connecting the first portion and the second portion; a nonconductive material layer disposed between the first portion and the second portion; and a plurality of conductive traces in or on the nonconductive material layer, the conductive traces and the nonconductive material layer defining a redistribution substrate including a first side having a first plurality of contacts and a second side having a second plurality of contacts, the first plurality of contacts electrically connected to the second plurality of contacts through the nonconductive material, sizes of the second plurality of contacts being larger than sizes of the first plurality of contacts, wherein the first portion and the second portion of the coil substrate define at least one winding around the magnetic core.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837